Citation Nr: 1115507	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  10-43 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Nebraska-Western Iowa Health Care System


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses incurred on January 11, 2010 at Alegent Health Mercy Hospital.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION
The Veteran served on active duty from March 1951 to February 1955 and from January 1956 to April 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a determination of the Department of Veterans Affairs (VA) Medical Center Medical Center in Nebraska-Western Iowa Health Care System.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is currently in effect for defective vision of the right eye rated 20 percent disabling; bilateral inguinal herniorrhaphy rated 10 percent disabling; and epididymitis and hydrocele, right, rated noncompensable.  

2.  On January 11, 2020, the Veteran received medical care at Alegent Health Mercy Hospital in Council Bluffs, Iowa and the evidence does not reveal that VA approved a request for prior authorization for such medical care.  

3.  Non-VA medical care rendered on January 11, 2010 was not treatment for such a condition that a prudent layperson would have reasonably believed that a delay in treatment would have been hazardous to his life or health.  

4.  A VA facility was feasibly available at the time treatment was rendered at a non-VA facility on January 11, 2010.  



CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized, non-VA medical expenses incurred on January 11, 2010, are not met.  38 U.S.C.A. §1725, 1728 (West 2002 & Supp. 2010); 38 C.F.R. §§ 17.120, 17.121, 17.1000-17.1002 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board is satisfied that all relevant facts regarding the issue decided below have been properly developed and no further assistance to the appellant is required in order to comply with any duty to notify or assist.  The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000) introduced several fundamental changes into the VA adjudication process.  These changes were codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.

Under the VCAA, VA's duties to notify and assist have been significantly expanded.  However, the United States Court of Appeals for Veterans Claims (Court) ruled in Manning v. Principi, 16 Vet. App. 534, 542-43 (2002), that the provisions of the VCAA are not applicable where the law, not the factual evidence, is dispositive.  In addition, in Barger v. Principi, 16 Vet. App. 132, 138 (2002), the Court held that the provisions of the VCAA are not applicable to statutes and regulations, which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  As this case concerns a legal determination of whether the Veteran is entitled to reimbursement for medical expenses under 38 U.S.C.A. §§ 1725 or 1728, the provisions of the VCAA are not applicable.  

The provisions of Chapter 17 of the 38 U.S.C.A. and 38 C.F.R contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements as are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.

In August 2010, after the initial adjudication of the matter, the Veteran was provided with notice generally outlining his and VA's responsibilities in obtaining evidence in support of the claim.  The Veteran has not been shown to have been prejudiced by any notice or timing defect, as the record reflects that he had actual notice of the information and evidence necessary to substantiate the claim.  In both the May 2010 decision letter, as well as in the Statement of the Case, VA described its reasons and bases for denying the claim.  Moreover, the relevant private medical records have been obtained and associated with the file.  Consequently, the Board finds that the duties to notify and assist have been met.  

II.  Background and Analysis

The Veteran is service-connected for defective vision of the right eye rated 20 percent disabling; bilateral inguinal herniorrhaphy rated 10 percent disabling; and epididymitis and hydrocele, right, rated noncompensable.  He lives in Council Bluffs, Iowa.  

Private medical records indicate that on January 11, 2010, at approximately 9:08 p.m., the Veteran arrived at the Alegent Health Mercy Hospital Emergency Department, in Council Bluffs, Iowa, with complaints diarrhea for the past 12 hours.  Respiration, heart sounds and speech were normal.  X-rays were within normal limits and did not reveal any obstructions or air fluid.  He was ambulatory upon discharge at approximately 1:00 a.m.  

The bill for services rendered was $622.00.  He was also billed $67.00 for pathology services, $44.00 for radiology services, and $452.00 for physician services.  

Payment or reimbursement for emergency services for non service-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106- 177.  The provisions of the Act became effective as of May 29, 2000.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions:  

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility; 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).  

38 C.F.R. § 17.1002 (2010).

These criteria are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

Under 38 U.S.C.A. § 1728, VA is required to pay or reimburse Veterans for medical expenses incurred in non-VA facilities where:  (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care of services were rendered to a Veteran for an adjudicated service-connected disability, for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, or for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical or treatment had been or would have been refused.  See also 38 C.F.R. § 17.120.  All three of these statutory requirements must be met before any payment may be authorized.  See Fritz v. Nicholson, 20 Vet. App. 507 (2006).  

Initially, the Board notes that the Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  Here, the undisputed facts reveal that while the Veteran was service-connected for defective vision of the right eye rated 20 percent disabling; bilateral inguinal herniorrhaphy rated 10 percent disabling; and epididymitis and hydrocele, right, rated noncompensable, and he sought medical treatment for non-service connected symptoms consisting of diarrhea.  The diagnosis rendered at the emergency treatment facility was diarrhea.  There is no evidence to suggest that the care and services provided was for his service-connected disabilities or for a non-service-connected disability held to be aggravating a service-connected disability.  

Upon considering the claim under the provisions of 38 U.S.C.A. § 1725, the Board initially notes that there was a legislative change in that statute, effective October 10, 2008.  Specifically, the change of interest is that the word "shall" in the first sentence, replaced the word "may."  This made the payment or reimbursement by VA of treatment non-discretionary, if the Veteran satisfied the requirements for such payment.  That is, under the version of § 1725 in effect prior to October 10, 2008, payment of such medical expenses was not mandatory even if all conditions for the payment were met.  Under both versions, the conditions set out in the remainder of the statute must be met in order for VA to make payment or reimbursement.

Under both the former and revised versions of § 1725, the definition of the term "emergency treatment" was and is defined as medical services furnished, in the judgment of the Secretary, (1) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (2) when such services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (3) until such time as the Veteran can be transferred safely to a Department facility.  38 U.S.C.A. § 1725(f)(1)(B).

A revision was made to § 1725 as to how long emergency treatment continued, once the definition of "emergency treatment" was met.  Under the former version, treatment is considered emergent until the Veteran is transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer.  Under the revised version, "emergency treatment" is continued until such time as the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if--(I) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.

On review, the Board finds that the criteria for payment or reimbursement of unauthorized, non-VA medical expenses incurred on January 11, 2010, pursuant to the Veterans Millennium Health Care and Benefits Act, are not met.  The Veteran's claim was essentially denied by the Medical Center on the basis that there were feasibly available VA treatment options.  In addition, the claim was denied because it was found that the Veteran's condition was non-emergent.  

The Board first has considered under the circumstances present at the time the Veteran sought treatment at the private facility whether a prudent layperson would reasonably expect that his condition was such that delay in seeking treatment would be hazardous to his health or life.  See Swinney v. Shinseki, 23 Vet. App. 257, 264 (2009).  The Board finds, however, that a prudent layperson would not expect that his condition was of such severity that delay would be hazardous to health or life.  

The Court has noted that when weighing the totality of the circumstances to determine whether a prudent layperson would consider the situation emergent, the Board may consider objective evidence.  Similarly, the Board may consider evidence regarding whether the treatment ultimately rendered was for an emergent condition.  Id. at 265-66.  Here, the Board finds significant the emergency room treatment report that shows that the Veteran arrived and was not noted to be in any type of cardiac or respiratory distress.  The treatment rendered, i.e., a physical examination and the administration of x-rays did not reveal symptoms compatible with an emergent condition.  Additionally, the fact that he was not hospitalized overnight and was discharged only hours following admission also suggests that the condition was not hazardous to life or health.  Hence, the Veteran's claim fails under 38 C.F.R. § 17.1002(b).  

In addition, there appear to be VA or Federal medical facilities that were feasibly available - including, a VA Medical Center approximately 10 miles away.  Thus, due to the fact that the Veteran received non-emergent care, the Board finds that a VA facility was feasibly available.  Thus, his claim for reimbursement also fails under 38 C.F.R. § 17.1002(c).  

The Board has considered the Veteran's contentions, specifically that he believed he was in need of emergency care because he was "out of it" and that his neighbors called the ambulance for him.  However, the emergency department records indicate that the Veteran was treated for diarrhea, he was noted to be ambulatory, and the urgency of his care was classified at a three.  Additionally, although he asserted that he was not coherent, the relevant medical reports show that he was not in distress upon admission.  Finally, although he alleges that he arrived by ambulance, the treatment reports indicate that he arrived via family/friend driving and was accompanied  by a friend.  

The applicable regulations are very specific and provide for payment or reimbursement only in certain circumstances.  Given the non-emergent nature of the condition and due to the fact that there were feasibly available VA facilities, the Board finds that the preponderance of the evidence is against reimbursement or payment of the medical expenses associated with the unauthorized private hospital care that the Veteran received on January 11, 2010.  See 38 U.S.C.A. § 1725.  The appeal is therefore denied.  


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred on January 11, 2010, in connection with emergency room treatment received at Alegent Health Mercy Hospital is denied.  



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


